Opinion by
Senior Judge Kalish,
Frank A. McKee and Harrison Arms, Inc. (Appellants) have appealed from the Adjudication of the Court of Common Pleas of Delaware County which denied Appellants’ action in equity challenging the validity of a township ordinance. The ordinance requires that .all multiple dwelling units in the township be licensed by the Upper Darby Township Department of Health at a fee of $10.00 per unit. We affirm the Court’s action on the comprehensive opinion of Judge William R. Toal, Jr., in McKee v. Upper Darby Township, 33 Pa. D. & C. 3d 222 (1982).
Order
The Adjudication of the Court of Common Pleas of Delaware County, entered on October 20, 1982 at No. 78-18063, is hereby affirmed.
This decision was reached prior to .the resignation of Judge Williams, Jr.